Per Curiam.

A condition against underletting is not a single condition, so that a waiver of one breach in the term will not excuse the second. A waiver of the covenant, or of a breach of the covenant, against subletting does not sanction subsequent subleases, and a provision in the lease to such effect is valid and binding. So, too, the landlord’s consent to a subletting does not sanction subsequent subleases (Fischer v. Ginzburg, 191 App. Div. 418, 422; 1 Rasch on Landlord and Tenant, § 115; 2 Taylor on Landlord and Tenant [9th ed.], § 501; 51 C. J. S., Landlord and Tenant, § 34, p. 549).
The final order and judgment so far as appealed from should be reversed, with $30 costs, and counterclaim dismissed, with costs.
Eder, Hbcht and Tilzer, JJ., concur.
Final order and judgment so far as appealed from reversed, etc.